Citation Nr: 1039530	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  08-00 080A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for residuals of a ruptured 
ear drum, to include hearing loss and otitis media.

3.  Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from July 1951 to July 1954.

This matter comes before the Board of Veterans' Appeals (Board) 
from a March 2007 rating decision of the Department of Veterans 
Affairs Regional Office (RO) in Phoenix, Arizona, that, in 
pertinent part, denied the Veteran's claims.  In May 2007, the 
Veteran filed a notice of disagreement with respect to the 
hepatitis C and ear drum claims, including hearing loss and 
otitis media.  In December 2007, the RO issued a statement of the 
case, and in January 2008 the Veteran submitted a substantive 
appeal with respect to these issues.  

In the January 2008 substantive appeal, the Veteran also included 
argument with respect to his PTSD claim.  Because this filing was 
within one year of the March 2007 rating decision denying the 
claim, the RO considered this to be a notice of disagreement with 
respect to this claim.

In December of 2009, the Veteran testified at a hearing before 
the undersigned Acting Veteran's Law Judge at the local regional 
office.  A written transcript of this hearing has been prepared 
and incorporated into the evidence of record.  During the 
hearing, testimony was received with respect to the Veteran's 
claims for hepatitis C, residuals of a ruptured ear drum, 
including hearing loss and otitis media, and PTSD. At the Board 
hearing, the record was held open an additional 60 days in order 
to afford the Veteran time to submit additional evidence in 
connection with his claims.  A waiver of initial RO consideration 
for additional evidence received was also submitted at that time.  
Additional records were received after the December 2009 hearing, 
including a VA examination report in connection with the 
Veteran's hepatitis C claim.  

In May 2010, the RO issued a statement of the case with respect 
to the PTSD claim.  The RO also issued a supplemental statement 
of the case with respect to the hepatitis C and ear drum claims 
in June 2010.  

In July 2010, the Veteran's representative filed a substantive 
appeal with respect to the PTSD claim, but this response was 
untimely, as it was not filed within 60 days of the mailing of 
the statement of the case on May 12, 2010.  The substantive 
appeal was filed by the Veteran's representative on July 22, 
2010.  38 C.F.R. § 20.302.  

In this regard, the Board notes that testimony regarding this 
issue was received in the December 2009 hearing. The Veteran also 
submitted a statement dated in February 2009 that expressed 
dissatisfaction with the denial of the PTSD claim.  The Board 
accepts the Veteran's statement and testimony as a valid 
substantive appeal in this case even though no statement of the 
case had been issued at the time.  See Archibold v. Brown, 9 Vet. 
App. 124, 132 (1996).  The appeal was therefore perfected, and 
the Board has jurisdiction to adjudicate the claim. 38 U.S.C.A. 
§§ 7104(a), 7105(a), 7105(d)(3), 7108; 38 C.F.R. §§ 20.101(a), 
20.200, 20.202; YT v. Brown, 9 Vet. App. 195 (1996).  In 
addition, as noted in the case of Percy v. Shinseki, 23 Vet. App. 
37 (2009), the United States Court of Appeals for Veterans Claims 
(Court) distinguished the issues of a timely notice of 
disagreement (NOD) versus a timely substantive appeal and held 
that a timely substantive appeal was not a jurisdictional 
requirement for the Board's consideration of a Veteran's claim.  
Thus, the Board will proceed to the merits of the appeal.

After the most recent statement of the case and supplemental 
statement of the case, dated in May and June 2010, respectively, 
the Veteran submitted additional evidence, in the form of a 
statement in connection with his claims, which was accompanied by 
a waiver of RO consideration.  This evidence will be considered 
by the Board in reviewing the Veteran's claims.  

Finally, the Board notes that the Veteran has been diagnosed with 
PTSD.  The Board also notes that the Veteran has a diagnosis of 
depressive disorder and major depression.  The Court has held 
that claims for service connection for PTSD encompass claims for 
service connection for all psychiatric disabilities.  Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record).  
Therefore, the Board has characterized the issue as set forth 
above.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A review of the record discloses that additional development is 
necessary prior to further appellate review.  Although further 
delay is regrettable, the Board finds that the record as it 
stands is currently inadequate for the purpose of rendering a 
fully informed decision as to the Veteran's claims.  Where the 
record before the Board is inadequate to render a fully informed 
decision, a remand is required in order to fulfill VA's statutory 
duty to assist the Veteran to develop the facts pertinent to the 
claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

First, with respect to the Veteran's acquired psychiatric 
disorder claim, the Board notes that service connection for PTSD 
requires the following three elements: [1] a current medical 
diagnosis of PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor), [2] credible supporting evidence that the claimed in-
service stressor(s) actually occurred, and [3] medical evidence 
of a causal relationship between current symptomatology and the 
specific claimed in-service stressor(s).  See 38 C.F.R. § 
3.304(f) (2009).

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate evidence based on places, types, 
and circumstances of service, as shown by the Veteran's military 
records and all pertinent medical and lay evidence.  Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993); see also 38 U.S.C.A. § 1154(a); 
38 C.F.R. § 3.304(f).  The evidence necessary to establish the 
occurrence of an in-service stressor for PTSD will vary depending 
on whether or not the Veteran actually "engaged in combat with 
the enemy."  Id.

If VA determines that the Veteran engaged in combat with the 
enemy and that the alleged stressor is related to combat, then 
the Veteran's lay testimony or statements are accepted as 
conclusive evidence of the occurrence of the claimed stressor.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  No further 
development or corroborative evidence is required, provided that 
the claimed stressor is "consistent with the circumstances, 
conditions, or hardships of the Veteran's service."  Id.

With the exception of the possible application of recent 
amendments, when VA determines that the Veteran did not engage in 
combat with the enemy or that the alleged stressor is not related 
to combat, the Veteran's lay testimony by itself is not 
sufficient to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
evidence to corroborate the Veteran's testimony or statements.  
See Moreau v. Brown, 9 Vet. App. 389, 394 (1996).  Corroboration 
of every detail, including the Veteran's personal participation 
is not required; rather the Veteran only needs to offer 
independent evidence of a stressful event that is sufficient to 
imply his or her personal exposure.  Suozzi v. Brown, 10 Vet. 
App. 307 (1997).  See also Pentecost v. Principi, 16 Vet. App. 
124 (2002).

In this case, the Veteran contends that his current diagnosis of 
PTSD is related to stressors that he experienced while serving on 
active duty.  Specifically, the Veteran reports that he was a 
medic during his service in Korea and that he was attached to an 
ambulance.  He reports that a childhood friend named Ken Daniels 
was killed in Korea and that he was required to remove the 
remains. The Veteran also reported that, as a medic, he saw many 
wounded men and dead soldiers, including some that were cut in 
half by mortars and some with severe head injuries.  The Veteran 
stated that many D.O.A. were sent back for transpiration to areas 
where bodies were sent back to the States.  The Veteran reported 
that this was very stressful and that this was the reason he 
requested to be transferred to Japan. 

The RO requested the Veteran's service personnel records.  A 
response from the National Personnel Records Center (NPRC) dated 
in June 2006 indicates that the Veteran's service medical records 
could not be obtained from the National Personnel Records Center, 
and that the records were destroyed in the 1973 fire at that 
facility.  In this regard, the Board recognizes its heightened 
duty to explain its findings and conclusions and to consider 
benefit of the doubt and corroborative testimony such as buddy 
statements in cases where records are unavailable. O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).

The Veteran's Form DD-214 indicates that the Veteran served as a 
medic during the Korean Conflict.  However, there is no evidence 
of receipt of combat awards or individual decorations related to 
engagement in combat operations.  As such, if it is determined 
that recent changes in the law do not apply (see below), the 
Veteran's statements must be corroborated.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996); see also Moreau, supra.   
Upon remand, the Veteran should be provided an opportunity to 
provide additional detailed information regarding his in-service 
stressors.  If the RO finds that this information is sufficient 
to warrant a request to the U.S. Army and Joint Services Records 
Research Center (JSRRC) for verification, such verification 
should be undertaken.  

In this regard, the Board notes that VA recently amended the 
regulations concerning the evidentiary standards for establish an 
in-service stressor.  See 75 Fed. Reg. 39,843 (July 13, 2010), 
with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010) 
(liberalizing the evidentiary standard for an in-service stressor 
as set forth in 38 C.F.R. § 3.304(f) under certain circumstances; 
redesignating current paragraphs (f)(3) and (f)(4) as paragraphs 
(f)(4) and (f)(5), respectively, and adding a new paragraph 
(f)(3)).  Under the amended version of 38 C.F.R. § 3.304(f)(3), 
service connection may be granted for PTSD where the evidence 
establishes: (1) a current diagnosis of PTSD rendered by a VA 
psychiatrist or psychologist, or one with whom VA has contracted; 
(2) an in-service stressor consistent with the places, types, and 
circumstances of service (satisfactorily established by lay 
testimony) that has been medically linked to the Veteran's fear 
of hostile military or terrorist activity by such a specified 
medical professional; and (3) that the Veteran's PTSD symptoms 
have been medically linked to such in-service stressor by such a 
specified medical professional.  These amended provisions apply 
to all claims pending before VA or the Board on or after July 13, 
2010, including claims that are vacated and remanded by the 
Court.  Id.  

As these regulations are new, upon remand the Veteran should be 
notified of the current regulations pertaining to substantiation 
of his service connection claim for PTSD, in accordance with the 
Veterans Claims Assistance Act of 2000 (VCAA) and implementing 
regulations.

In addition, as noted above, the Veteran has been diagnosed with 
PTSD.  The Board also notes that the Veteran has a diagnosis of 
depressive disorder and major depression.  The Court has held 
that claims for service connection for PTSD encompass claims for 
service connection for all psychiatric disabilities.  Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record).  

In this case, the Board finds that a VA examination and opinion 
is necessary to determine whether any current psychiatric 
disorder to include PTSD, either based on a verified stressor or 
a finding that the Veteran's stressors are consistent with the 
places, types, and circumstances of his service, is related to 
the Veteran's service.  In this regard, VA has a duty to assist 
claimants to obtain evidence needed to substantiate a claim.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  VA's duty to assist additionally includes providing a 
medical examination when is necessary to make a decision on a 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see also 
McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that 
the third prong of 38 C.F.R. § 3.159(c)(4)(I), which requires 
that the record 'indicate' that the claimed disability or 
symptoms may be associated with service, establishes a low 
threshold); see also Locklear v. Nicholson, 20 Vet. App. 410 
(2006).

Next, with respect to the Veteran's hepatitis C claim, the Board 
finds that there are outstanding records related to this claim 
that have not bee associated with the Veteran's claims file.  In 
the March 2010 VA examination report in connection with this 
claim, the VA examiner noted records from the Del Webb Hospital, 
where the Veteran had treatment for a gallbladder condition, were 
not made available.  The examiner indicated that these records 
may be relevant to the Veteran's claim, and may contain 
information indicating that the Veteran has hepatitis C.  The 
Veteran, in November 2009, failed to authorize the retrieval of 
these records, and the March 2010 VA examiner reported that this 
was because the Veteran was not claiming service connection for a 
gallbladder disease and thought that these records were unrelated 
to his hepatitis C claim.  In addition, the Veteran testified 
before the Board that he had treatment at Del Webb Hospital and 
that blood work from January 2009 surgery indicated that he had 
hepatitis C. 

The Veteran also testified that he was treated at the Sun City VA 
Medical Center in February 2010, and in August and September 
2009.  These records have not been associated with the Veteran's 
claims file.  Records from this facility dated since July 2009 
should be requested and associated with the Veteran's claims 
file.

Finally, the Board notes that records from several hospitals were 
recently requested by the RO in response to authorizations by the 
Veteran.  These include Christ Hospital, Presbyterian Hospital, 
Whittier Hospital, and Brea Hospital.  Whittier and Presbyterian 
Hospitals responded indicating that they did not have records 
related to the Veteran.  However, the record does not indicate 
that the RO received responses from Christ Hospital or Brea 
Hospital.  Upon remand, therefore, the RO should follow-up with 
these requests and determine if either of these facilities has 
records related to the Veteran's treatment for his claimed 
conditions.

In this regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a claim 
are considered to be constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically on file.  See Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).  VA must obtain outstanding VA and private 
records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).  

If additional records related to the Veteran's claim for service 
connection for hepatitis C are associated with the Veteran's 
claims file, the RO should arrange for the Veteran's claims 
folder to be reviewed by the examiner who prepared the March 2010 
VA examination report (or a suitable substitute if this examiner 
is unavailable).  The examiner should, after reviewing the claims 
file, indicate whether the Veteran has hepatitis C, and if so, 
whether this condition had its onset in service, within on year 
of service, or is otherwise related to the Veteran's military 
service.  The examiner should also indicate whether this 
condition is separate from the Veteran's service-connected 
hepatitis.  The examiner should offer his revised opinions in an 
addendum to the March 2010 report.  See 38 U.S.C.A § 5103A; 
38 C.F.R. § 3.159(c)(4).  

Finally, the Board notes that the Veteran contends that he 
ruptured his ear drums in service.  Specifically, the Veteran 
states that he was visiting with a friend in service when other 
servicemen began firing artillery nearby.  The Veteran reported 
that he did not have ear plugs and that he felt severe pain in 
both ears.  He indicated that he went to a MASH unit and the 
doctor there told him that he had ruptured both ear drums.  The 
Veteran stated that he was not given any treatment at the time.  
He indicated that he went for treatment after he was transferred 
to Japan, but was told that there was nothing that could be done.  
The Veteran's medical records indicate that he currently has 
hearing loss for VA purposes and that he had his left eardrum 
rebuilt in 1987.  The Veteran also testified that he has had 
numerous ear infections since service, but none recently.  The 
Veteran has not been afforded a VA examination in connection with 
his claim.

Based on the foregoing, the Board finds that the Veteran should 
be afforded a VA examination in connection with his claim.  The 
examiner should, after review the Veteran's claims file and 
examination of the Veteran, indicate whether the Veteran has any 
residuals of ruptured eardrums in service, to include hearing 
loss and otitis media.  See 38 U.S.C.A § 5103A; 38 C.F.R. 
§ 3.159(c)(4).  
 
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.   Send the Veteran VCAA-compliant 
notice as to the amended provisions of 
38 C.F.R. § 3.304(f) pertaining to 
verification of in-service stressors for a 
service connection claim for PTSD, 
effective July 13, 2010. 

2.  The RO should take appropriate steps to 
contact the Veteran and request that he 
identify all VA and non-VA health care 
providers, other than those already 
associated with the Veteran's claims file, 
that have treated him since service for his 
claimed disabilities.  This should 
specifically include treatment records from 
the Sun City VA Medical Center dated since 
July 2009.  The RO should also follow-up 
with Christ and Brea Hospitals regarding 
treatment for the Veteran, and secure 
authorization from the Veteran to obtain 
records from Del Webb Hospital. 

The aid of the Veteran in securing these 
records, to include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative results, 
that fact should clearly be documented in 
the claims file, and the Veteran should be 
informed in writing.  The Veteran may 
submit medical records directly to VA.  

3.  The RO should contact the Veteran and 
advise him to submit any additional 
information or evidence potentially 
corroborative of his claimed in-service 
stressors.  The Veteran should be told to be 
as specific as possible with respect to 
names, dates, locations, and units involved.  
In doing so, the RO should notify the Veteran 
that he may submit lay statements and/or 
buddy statements from fellow servicemen or 
people who knew him during this period and 
could verify his report, and photos, 
contemporaneous letters, or other information 
that may corroborate his statements.  

The RO should then review the file and 
prepare a summary of all claimed and 
verifiable stressors.  This summary, and all 
associated documents, should be sent to the 
U.S. Army and Joint Services Records Research 
Center (JSRRC). The RO must request that the 
JSRRC provide information which might 
corroborate the alleged stressors.  The RO 
must associate any response and/or additional 
records with the claims file.
 
4.  After the above development has been 
completed, the RO should schedule the 
Veteran for an appropriate VA examination 
in order to determine the nature and 
etiology of any acquired psychiatric 
disorder, to include PTSD.  The claims 
file and a separate copy of this remand 
must be provided to the examiner for 
review in conjunction with the 
examination, the receipt of which should 
be acknowledged in the examination report.  
Any evaluations, studies, and tests deemed 
necessary by the examiner should be 
conducted.  

The examiner should first determine whether 
the Veteran currently has an acquired 
psychiatric disorder, to include PTSD, 
according to the American Psychiatric 
Association:  Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) 
(DSM-IV) criteria.  

If the Veteran is diagnosed with PTSD, the 
examiner should specify the stressor(s) 
that provided the basis of the diagnosis.  

If the Veteran is diagnosed with an 
acquired psychiatric disorder in addition 
to, or other than, PTSD, the examiner 
should provide an opinion as to whether it 
is likely, unlikely, or at least as likely 
as not that any currently diagnosed 
acquired psychiatric disorder, other than 
PTSD, is related to the Veteran's military 
service.  

In offering any opinion, the examiner must 
consider the Veteran's lay statements 
regarding the incurrence of his claimed 
disorder and the continuity of 
symptomatology.  
The rationale for any opinion offered should 
be provided.  

5.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should arrange for the 
Veteran's claims folder to be reviewed by 
the examiner who prepared the March 2010 VA 
examination report (or a suitable 
substitute if such examiner is 
unavailable), for the purpose of preparing 
an addendum.  The claims folder must be 
made available to the examiner(s) for 
review in conjunction with the 
examination(s), and the examiner(s) should 
acknowledge such review in the examination 
report).  The examiner should, after 
reviewing the claims file, indicate whether 
the Veteran has hepatitis C, and if so, 
whether this condition had its onset in 
service, or is otherwise related to the 
Veteran's military service.  The examiner 
should also indicate whether this condition 
is separate from the Veteran's service-
connected hepatitis.  The examiner should 
offer his revised opinions in an addendum 
to the January 2010 report. 

6.  After the above development has been 
completed, the RO should schedule the 
Veteran for an appropriate VA examination 
in order to determine the nature and 
etiology of any ear or hearing 
disabilities found to exist.  The claims 
file and a separate copy of this remand 
must be provided to the examiner for 
review in conjunction with the 
examination, the receipt of which should 
be acknowledged in the examination report.  
Any evaluations, studies, and tests deemed 
necessary by the examiner should be 
conducted.  

Based on his/her review of the case, the 
examiner is specifically requested to 
offer an opinion as to: 

(a)  Does the Veteran currently have 
hearing loss, otitis media or any other 
ear disorder?  If so, state the diagnosis 
or diagnoses. 

(b)  If the examiner finds that the 
Veteran has hearing loss, otitis media, 
or another ear disorder, did such 
disorders have their onset during active 
duty, within one year of active duty, or 
are these conditions otherwise related to 
the Veteran's military service, to 
include ruptured eardrums?  In this 
regard, the examiner is asked to comment 
on the Veteran's service and post-service 
medical treatment records.  The examiner 
is also requested to comment on the 
Veteran's testimony before the Board.

In offering any opinion, the examiner must 
consider the Veteran's lay statements 
regarding the incurrence of his claimed 
disorders and the continuity of 
symptomatology.  The rationale for any 
opinion offered should be provided.  

7.  After completion of the foregoing and 
undertaking any further development deemed 
warranted by the record, the Veteran's 
claims should be readjudicated based on the 
entirety of the evidence.  If any claim 
remains denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case, and an 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2009) failure to cooperate by 
attending a requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009). 


